FILED
                             NOT FOR PUBLICATION                              NOV 20 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RENEE STEPHENS,                                   No. 11-35971

               Plaintiff - Appellant,             D.C. No. 3:11-cv-01013-HU

  v.
                                                  MEMORANDUM *
STATE OF OREGON, by and through its
Judicial Department; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Renee Stephens appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that six current and former state court judges

violated his state and federal constitutional rights by ruling against him in a prior


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We may affirm on any ground supported by

the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

      Dismissal was proper because Stephen’s action is barred by the Rooker-

Feldman doctrine. See Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003) (“If a

federal plaintiff asserts as a legal wrong an allegedly erroneous decision by a state

court, and seeks relief from a state court judgment based on that decision, Rooker-

Feldman bars subject matter jurisdiction in federal district court.”).

      Moreover, the district court properly dismissed Stephens’s action because

defendants are immune from liability. See 42 U.S.C. § 1983 (barring injunctive

relief against judicial officers for their judicial conduct “unless a declaratory decree

was violated or declaratory relief was unavailable”); Sadoski v. Mosley, 435 F.3d

1076, 1079 (9th Cir. 2006) (judges are absolutely immune from suits for damages

based on their judicial conduct except when acting “in the clear absence of all

jurisdiction” (citations and internal quotation marks omitted)); Fireman’s Fund

Ins. Co. v. City of Lodi, 302 F.3d 928, 957 n.28 (9th Cir. 2002) (“‘The Eleventh




                                           2                                     11-35971
Amendment bars suits which seek either damages or injunctive relief against a

state . . . .’” (citation omitted)).

       The district court did not abuse its discretion in dismissing without leave to

amend because the complaint cannot be cured by amendment. See Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth standard of review

and explaining that leave to amend should be given unless the deficiencies in the

complaint cannot be cured by amendment).

       AFFIRMED.




                                           3                                    11-35971